Citation Nr: 0806075	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-23 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome, diverticulitis status post surgery, to include as a 
result of exposure to radiation.

2.  Entitlement to service connection for residuals of 
prostate surgery, to include as a result of exposure to 
radiation.

3.  Entitlement to service connection for a low back 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel

INTRODUCTION

The appellant had active military service from February 1953 
to February 1955 and again from September 1958 to September 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied service connection for 
irritable bowel syndrome, diverticulitis status post surgery; 
prostate surgery; and a low back condition.


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
appellant was exposed to radiation in service.

2.  The medical evidence of record does not show that the 
appellant's irritable bowel syndrome, diverticulitis, status 
post surgery, is related to military service or to a service-
connected disability. 

3.  The appellant's prostate complications manifested many 
years after service and are not otherwise related to service, 
to include as due to exposure to ionizing radiation, nor may 
this disability be presumed to be caused by service.  

4.  The evidence of record does not show that the appellant's 
back disability related to his military service or to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  Irritable bowel syndrome, diverticulitis status post 
surgery, was not incurred in or aggravated by active service, 
nor may the disorder be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.311 (2007).

2.  A low back disability was not incurred in or aggravated 
by service, nor may the disability be presumed to have been 
so incurred.  38 U.S.C.A. § 1101, 1110, 5107 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Residuals of prostate surgery were not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred from exposure to ionizing radiation.  38 
U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if it is shown that the 
appellant suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.  § 3.303 
(2007).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  See 
also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Simply 
put, to establish service connection, there must be: (1) A 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

A disorder may be service connected if the evidence of record 
reveals that the appellant currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases).

In addition, service connection for disability that is 
claimed to be attributable to exposure to ionizing radiation 
during service can be demonstrated by several different 
methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, 
presumptive service connection under 38 U.S.C.A. § 1112(c) 
and 38 C.F.R. § 3.309(d) is warranted for certain diseases 
present in "radiation-exposed veterans."  Second, a 
"radiogenic disease" may be service-connected on a direct 
basis after specified developmental procedures are conducted 
under the framework of 38 C.F.R. § 3.311.  Third, even if the 
claimed disability is not listed as a presumptive disease 
under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 
38 C.F.R. § 3.311, direct service connection must still be 
considered by way of in-service incurrence or aggravation 
therein, including presumptive service connection for chronic 
diseases.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

The initial inquiry must focus on whether the appellant is 
actually claiming exposure to ionizing radiation.  Ionizing 
radiation (radiation sufficiently energetic to dislodge 
electrons from an atom) claims generally involve claimed 
exposure through participation in nuclear weapons testing, 
presence at certain sites following the detonation of a 
nuclear bomb or the production of nuclear material, service 
aboard nuclear submarines or even medical procedures 
involving radiation therapy and x-ray examinations.  As a 
reference, ionizing radiation generally comes in the form of 
particulate (alpha, beta, neutrons) and electromagnetic 
(gamma and x-ray) rays.

Non-ionizing radiation (radiation insufficiently energetic to 
dislodge electrons from an atom) claims involve claimed 
exposure to various forms of electromagnetic radiation.  Many 
claims are often mistakenly alleged to come under the 
ionizing radiation statute and regulations, when in fact the 
appellant is alleging prior exposure to non-ionizing 
radiation.  Non-ionizing radiation claims may involve 
ultraviolet, visible light, infrared heat, microwaves and 
radio waves in devices such as cellular phones and telephone 
base stations, lasers, mercury vapor lamps, microwave ovens 
and towers, magnetic resonance imaging (MRI) and nuclear 
magnetic resonance (NMR), radar, radio and television 
broadcast antennas; satellite earth station antennas, 
transmitters and receivers; electrical power lines and 
transformers, etc.

The United States Court of Appeals for Veterans Claims 
(Court) has taken judicial notice that naval radar equipment 
emits microwave-type non-ionizing radiation, which is not 
subject to review under the ionizing radiation statute and 
regulations.  Rucker v. Brown, 10 Vet. App. 67, 69-72 (1997) 
citing The Microwave Problem, Scientific American, September 
1986; Effects upon Health of Occupational Exposure to 
Microwave Radiation (RADAR), American Journal of 
Epidemiology, Vol. 112, 1980; and Biological Effects of 
Radiofrequency Radiation, United States Environmental 
Protection Agency, September 1984.

38 C.F.R. §§ 3.309 permits service connection for certain 
types of cancers and disorders, for "radiation-exposed" 
veterans.  A "radiation- exposed veteran" is defined as a 
veteran who was involved in a "radiation-risk activity" 
during military service.  Regulations define "radiation-risk 
activities" to include: participation at atmospheric nuclear 
tests; being present at Hiroshima or Nagasaki during specific 
periods of time; and service at specific nuclear weapons 
production facilities.  38 C.F.R. § 3.309(d)(3).

Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: all forms 
of leukemia, except chronic lymphocytic leukemia; thyroid 
cancer, breast cancer, lung cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).

Irritable bowel syndrome, diverticulitis status post surgery 
& Prostate Surgery

The appellant's service medical records (SMRs) are completely 
negative for any diagnosis of or treatment of irritable bowel 
syndrome, diverticulitis status post surgery (IBS) and its 
symptoms, other gastrointestinal disorders, or prostate 
disorders while on active duty, providing important evidence 
against these claims.  

Further, a review of the service record of the veteran fails 
to indicate any radiation exposure at all, providing evidence 
against these claims.  The records are very detailed.

The Board must note the lapse of many years between the 
appellant's separation from service and the first treatment 
for IBS and it symptoms in the 1990s and the appellant's 
prostate surgery for a noncancerous condition in the mid 
1980s.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board must find that the post-service treatment records, 
indicating that IBS and prostate surgery and residuals 
thereof began well after service with no connection to 
service, provides additional evidence against this claim.  
There is simply nothing in the treatment records to indicate 
any association or indication of an association between these 
disorders and service many years ago.   

The appellant's post-service medical records do not provide a 
link between his prostate surgery and residuals or IBS and 
his period of active service.  In addition, the appellant is 
not a former prisoner of war for the purposes of presumption 
of IBS, nor did either of the claimed disorders become 
manifest during any applicable presumptive period.  38 C.F.R. 
§ 3.307, 3.309(c).  

With regard to presumptions under 38 C.F.R. § 3.311 and 
3.309(d), radiation exposure, not only is there no evidence 
that the appellant was exposed to radiation, but irritable 
bowel syndrome and prostate surgery and residuals stemming 
from a noncancerous condition are not radiologic diseases 
recognized by VA.  Therefore, service connection cannot be 
established on a direct basis for either of the claimed 
conditions at this time.

Although the appellant may sincerely believe that his IBS and 
residuals of prostate surgery, stemming from a noncancerous 
condition, are related to his service, to include exposure to 
radiation, he, as a layman, does not have competence to give 
a medical opinion on diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Further, his lay statements are 
outweighed by the service and post-service treatment records, 
which clearly provide evidence against these claims.  

In summary, for the reasons and bases set forth above, the 
Board concludes that the preponderance of the evidence is 
against finding that the appellant's IBS and prostate surgery 
and residuals had their onset in service, manifested to a 
compensable degree within one year of separation, or are 
otherwise related to his military service.  The Board finds 
that the service medical record and available post-service 
medical record provide evidence against these claims, 
outweighing the appellant's lay statements.  Thus, the 
benefit sought on appeal is denied.

Low Back Disorder

The appellant's service medical records (SMRs) indicate that 
the appellant was treated in March 1960 for back pain.  The 
medical professional indicated that the appellant had pain in 
his left sacroiliac joint.  He was diagnosed as having back 
strain.  The radiological report indicated that the 
appellant's lumbar spine was normal.  No spine disabilities 
were noted on the appellant's separation exam or on his 
Report of Medical History in August 1964.

The Board must again find that the service medical record 
provides evidence, overall, against this claim, clearly 
indicating a back injury that resolved without a residual 
problem. 

Subsequent to service, a private treatment record dated 
August 1999 indicates that the appellant was involved in a 
car accident in 1982 which caused a cervical spine injury.  
The medical provider indicated that the appellant suffered 
cervical and low back pain at the time of his visit.  No 
diagnosis or treatment of the low back was provided at that 
time, providing evidence against the claim that he has had a 
back disorder since service.   

In July 2003, the appellant was treated for low back pain 
after falling from a ladder.  The medical provider noted that 
the appellant did not complain of chronic low back pain.  The 
appellant indicated that he had been getting only twinges of 
low back pain and that he had been doing well before the 
fall, providing more evidence against this claim.  His CT 
scan and x-rays showed minor bulges at the disks, moderate 
degenerative spurring at posterior L5-S1, without foraminal 
encroachment as well as S1 spina bifida occulta.  The 
cervical spine showed degenerative joint disease.  The 
diagnosis was contusion of the back and neck strain.

Based upon the evidence provided, the Board must find that, 
overall, the service medical records and post-service medical 
records provide evidence against this claim as they fail to 
indicate a chronic back disorder originating from active 
service many years ago. 

In rendering a determination on the merits of a claim, the 
lack of evidence of treatment may bear on the credibility of 
the evidence of continuity.  Savage v. Gober, 10 Vet. 488, 
496 (1997).  The medical records show that the appellant did 
not seek additional treatment for low back pain for almost 40 
years after his initial treatment in 1960.  This lengthy 
period without complaint or treatment is evidence that the 
appellant has not suffered symptoms of back pain as a result 
of service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The treatment records of a back problem caused by, 
for example, a "fall at work", well after service only 
provide more evidence that support this finding.  

In addition to the medical evidence, the Board has considered 
the appellant's own lay statements in support of his claim.  
However, as a layperson, without the appropriate medical 
training and expertise, he is not competent to provide a 
probative (persuasive) opinion on a medical matter, such as 
the etiology of an orthopedic disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  Thus, the appellant's personal 
opinion that his back disability is related to service many 
years ago is not a sufficient basis for awarding service 
connection.  

Further, the Board finds that the service and post-service 
treatment records outweigh the veteran's statements of a back 
disorder associated with the back injury in service. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection for a back disability.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to this claimed condition.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in August 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

VA has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting the appellant in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to an appellant's claim for benefits, there are 
four factors for consideration.  These four factors are:  (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the appellant's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the appellant's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the appellant's service medical records 
indicate that the appellant was treated only one time for 
back pain in March 1960, and fail to indicate any treatment 
for irritable bowel sydrome or other digestive disorders or 
for a prostate disorder.  Further, and perhaps more 
importantly, the post-service treatment reports provide 
highly probative evidence against all claims, indicating 
disorders that began many years after service or caused by 
injury following service.  The appellant was not treated for 
any of the disorders until the 1990s.  

Regarding radiation, the disabilities are not recognized as 
radiological diseases, therefore presumption of service 
connection under 38 C.F.R. § 3.307, 3.309, and 3.311 are 
inapplicable.  Since there is no evidence indicating a 
possible nexus between the appellant's disabilities and 
military service, and significant evidence against such a 
finding, VA medical exams are not required.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records and service personnel records and medical records.  
The appellant submitted records from private medical 
providers.  Significantly, neither the appellant nor his or 
her representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for irritable bowel syndrome, 
diverticulitis status post surgery, is denied.

Service connection for residuals of prostate cancer (claimed 
as prostate surgery) is denied.

Service connection for a low back condition is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


